Citation Nr: 0411468	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1995 for the award of a 100 percent disability rating for 
service-connected paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to June 
1977.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (the RO).  
A detailed procedural history will be provided below.

Based on the veteran's request, he was advised by letter 
dated July 31, 2002 that a personal hearing would be 
scheduled before a Veterans Law Judge.  However, on August 
19, 2002 the veteran canceled his request for such a hearing.  
He has not since made a request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal in light of the veteran's withdrawal of his hearing 
request.  See 38 C.F.R. § 20.702(e) (2003).


FINDINGS OF FACT

1.  In a rating decision in November 1997, the RO awarded an 
increased rating for the veteran's service-connected paranoid 
schizophrenia, from 30 percent to 100 percent, effective 
September 7, 1996, the date of a hospital admission report 
construed as an informal claim seeking an increased rating 
for this disorder.

2.  In June 2001, the RO awarded a earlier effective date for 
the 100 percent rating for the schizophrenia disability, 
September 2, 1995, the date of a VA examination construed as 
an informal claim seeking an increased rating for this 
disorder.

3.  There is no documentation which could reasonably be 
interpreted as either a notice of disagreement as to a 
previous-denied claim or as an unacted-upon claim for an 
increased rating for the veteran's service-connected paranoid 
schizophrenia prior to September 2, 1995.

4.  Based on the evidence of record in the year prior to 
September 2, 1995, it was not factually ascertainable that 
symptomatology consistent with the assignment of a 100 
percent rating for the veteran's paranoid schizophrenia was 
present.


CONCLUSION OF LAW

The award of a 100 percent disability rating for the 
veteran's paranoid schizophrenia prior to September 2, 1995 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in essence seeks entitlement to a 100 percent 
disability rating for his service-connected paranoid 
schizophrenia earlier than the currently assigned date of 
September 2, 1995.

The veteran's claim on appeal was filed in October 2000.  He 
claimed entitlement to an earlier effective date for his 100 
percent disability rating for service-connected paranoid 
schizophrenia, which was then in effect from September 7, 
1996.  He argued that he became totally disabled in 1988.  In 
a rating decision dated in June 2001, the RO granted an 
earlier effective date for this award, September 2, 1995.  
The veteran has not expressed satisfaction with that 
decision.  

Further discussion of the veteran's contentions as to why he 
believes he is entitled to an effective date earlier than 
September 2, 1995 will be set forth below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  
However, with respect to this appeal of the proper effective 
date for the grant of a 100 percent rating for the veteran's 
service-connected paranoid schizophrenia, the applicability 
of the VCAA is circumscribed.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is despositive of the claim"].

In this case, the pertinent facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of disability compensation.  The 
issue of whether he is entitled to earlier effective date for 
his award of a 100 percent rating for his mental disability 
is dependent upon whether a viable claim for these benefits 
was filed prior to September 2, 1995.  That determination is 
dependent on the documents and evidence received by VA prior 
to the initiation of the current appeal.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate this claim, or to assist him in obtaining 
that evidence, in that no reasonable possibility exists that 
any further assistance would aid him in substantiating the 
effective date claim at issue on appeal before the Board at 
this time.  See Dela Cruz, supra; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board hastens to add that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been provided with pertinent law and 
VA regulations in the statement of the case.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  It is evident from review of the veteran's 
communications to VA in connection with this appeal that he 
has demonstrated knowledge and awareness of the pertinent 
issues germane to the adjudication of his appeal.  He has 
been accorded representation, and supporting argument has 
been added to the file from his representative.  As noted by 
the Board in the Introduction, the veteran canceled a 
scheduled personal hearing before a Veterans Law Judge.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will move on to a decision.

Pertinent law and regulations

Effective dates - award of increased disability compensation

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110 (West 2002).

Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that, "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means an 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Appeals

An issue is placed in appellate status by the filing of a 
notice of disagreement (NOD).  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result. The NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 
38 C.F.R. § 20.201 (2001). The NOD must be filed within one 
year from the date that the RO mails notice of the 
determination. See 38 C.F.R. § 20.302(a) (2001).

The request for appellate review is completed by the 
claimant's filing of a substantive appeal [VA Form 9 or 
equivalent] after a statement of the case (SOC) is issued by 
VA.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302. 

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Procedural history

In April 1985, the veteran filed his original claim seeking 
entitlement to service connection for a mental disorder.  His 
claim was denied by VA rating decision in October 1985.  The 
veteran filed a timely notice of disagreement in June 1986, 
and following issuance of a statement of the case, he 
perfected an appeal to the Board as to this original claim in 
June 1987.  However, in July 1987, prior to transfer of the 
case to the Board, the RO granted service connection for the 
claimed-for mental disorder, then described as bipolar 
disorder.  The RO at that time assigned a noncompensable 
(zero percent) rating effective from the date of claim, April 
30, 1985.  That action had the effect of terminating the 
appeal as to the claim of service connection.  

In August 1987, the veteran's representative filed a 
statement expressing disagreement as to the disability rating 
assigned by the RO in its July 1987 decision.  Thereafter, by 
rating decision in September 1987, the RO granted an 
increased rating from zero percent to 10 percent for the 
veteran's service-connected mental disorder, which was then 
recharacterized as paranoid schizophrenia.  That award was 
made effective from the date of the original claim, April 30, 
1985.
In October 1987, the veteran's representative filed a 
statement indicating that the veteran disagreed with the 10 
percent rating.  Therefore, he requested that the appeal 
continue as to the issue of a higher disability rating.  The 
veteran's appeal terminated with a decision of the Board in 
December 1988 which denied an increased rating.

The veteran proceeded to file claims seeking entitlement to 
an increased rating for his service-connected mental 
disorder, first in March 1989 and then again in October 1989.

The March 1989 claim was denied by a rating decision in July 
1989; he was notified of that decision and his appellate 
rights by letter dated July 19, 1989.  His claim was again 
denied by a confirmed rating decision dated in August 1989, 
after additional medical evidence was received by the RO; the 
veteran received notice of the confirmed rating decision and 
his appellate rights by letter dated August 29, 1989.

The veteran's October 1989 claim was initially denied on an 
administrative basis in January 1990 due to his failure to 
report for a scheduled VA examination in November 1989.  The 
veteran submitted a statement in February 1990 requesting 
that his examination be rescheduled.  Subsequently, he 
appeared for a VA examination scheduled in March 1989.  Based 
on the clinical findings reported on that examination, the RO 
in a rating decision in April 1990 granted an increased 
rating, 30 percent, effective from October 18, 1989.  The 
veteran was advised of that decision first by an award notice 
letter dated June 11, 1990, and then again by a second letter 
dated June 25, 1990, which specifically advised him that his 
nervous condition was increased from 10 percent to 30 percent 
disabling; that letter included notice of his appellate 
rights (via an attached VA Form 1-4107).

However, prior to issuance of the aforementioned notice 
letters of June 1990, the record shows that the RO received a 
statement from the veteran on May 30, 1990 which indicated 
that he was filing a "formal Notice of Disagreement" as to 
the April 1990 rating decision.  In reply, the RO sent the 
veteran a letter in July 1990 advising him that his May 1990 
notice of disagreement could not be accepted as such because 
it pre-dated the notice letters of June 1990 advising him of 
the April 1990 rating decision.

No further action was taken with regard to the above by 
either the veteran or his representative.

Thereafter, the record reflects that the veteran filed 
several more claims over the next few years (1991 to 1994) 
seeking entitlement to increased disability compensation 
benefits for his service-connected paranoid schizophrenia, to 
include requests for temporary total disability ratings on 
account of VA hospitalizations extending past 21 days, see 38 
C.F.R. § 4.29 (2003).  In each of these instances, he was 
denied entitlement to an increased rating above 30 percent 
for his paranoid schizophrenia, but was awarded temporary 
total ratings under section 4.29 for lengthy psychiatric 
hospitalizations in 1991, 1992 and 1994.

Specifically, the record shows that the veteran filed a claim 
in February 1991 requesting an increased rating for his 
paranoid schizophrenia.  That claim was denied by a rating 
decision in August 1991.  He was advised of the August 1991 
decision and his appellate rights by letter dated August 28, 
1991.  

The veteran next filed a claim in September 1991, at which 
time he requested an increased rating for his service-
connected mental disorder and indicated that he could no 
longer work due to this disorder.  VA hospital records dated 
in February-March 1991 were subsequently associated with the 
claims file, and the record shows that the veteran's 
representative filed a statement in December 1991 requesting 
consideration of a temporary total rating under section 4.29 
for the February-March 1991 hospitalization.  That request 
was granted by rating decision in January 1992.

Thereafter, the record shows that in connection with his 
September 1991 claim, the veteran's mental disorder was 
evaluated on a VA examination in July 1992; however, he was 
again denied an increased rating above 30 percent for his 
paranoid schizophrenia by a confirmed rating decision dated 
in August 1992; he received notice of that decision and his 
appellate rights by separate letter dated August 7, 1992.

No further contact between VA and the veteran or his 
representative was shown until December 1992, when the 
veteran filed a statement indicating that he had been once 
again hospitalized for his psychiatric disorder in November 
1992 and in December 1992, and that he therefore was 
requesting an increase in his disability benefits.  
Subsequently, hospital records were associated with the 
claims file.  Before the RO took any adjudicative action the 
veteran filed another statement in Support of Claim" wherein 
he specifically requested reopening of his claim seeking 
increased disability benefits for his service-connected 
psychiatric disorder.

In response to the veteran's claim filed in December 1992, 
the RO issued a rating decision in April 1993.  In that 
decision, the RO granted a temporary total rating under 38 
C.F.R. § 4.29 for the December 1992 hospitalization, as this 
period exceeded 21 inpatient days (December 1-23, 1992).  By 
letter dated April 14, 1993, the veteran was advised of the 
April 1993 decision and the fact that he would be scheduled 
for a new VA examination in light of his January 1993 claim 
seeking an increased rating for his paranoid schizophrenia.

Thereafter, the aforementioned VA exam was conducted in May 
1993.  The report of that examination, together with a copy 
of the veteran's November 1992 hospital summary, was 
considered by the RO in the July 1993 rating decision.  In 
that decision, the RO again denied entitlement to an 
increased rating above 30 percent for the veteran's paranoid 
schizophrenia.  [The RO evidently declined to consider a 
temporary total rating for the November 1992 hospitalization, 
as his admission was for less than the 21 days required by 
the regulation.]  The veteran was advised of the July 1993 
rating decision and his appellate rights by letter dated 
August 6, 1993.

The next action taken by the veteran was to file an 
authorization form (VA Form 21-4142) to allow VA to obtain 
private medical records from his former employer (AT&T Bell 
Laboratory - hereinafter "AT&T").  The RO received that 
form on September 15, 1993, together with some additional VA 
progress notes associated with the veteran's December 1992 
hospitalization.  In response, the record shows the RO sent 
AT&T a letter on September 27, 1993 requesting the medical 
records the veteran authorized VA to obtain for him.  In 
addition, on the same day, the veteran was advised by letter 
of the current status of his benefits, to include providing 
him notice that the RO had requested medical records from his 
former employer, AT&T Bell Labs.

Thereafter, the record shows the RO received from the veteran 
on September 30, 1993 a VA Form 21-8940, "Veteran's 
Application for Increased Compensation Based on 
Unemployability".  In that form, the veteran indicated that 
he last worked for AT&T on a full-time basis in July 1987, 
and that he became too disabled to work on account of his 
mental disorder in February 1989.  In addition, several days 
later, on October 4, 1993, the RO received medical and 
employee records from AT&T dated from February 1984-August 
1989.

In response to the veteran's unemployability claim, the RO 
sent the veteran a letter on December 6, 1993 advising him 
that before further action could be taken on his claim he 
needed to have his former employer prepare an enclosed VA 
Form 21-4192 and return to VA.  He was advised to submit the 
evidence as soon as possibly, but preferably within the next 
60 days.  There is no evidence showing that the veteran ever 
responded to the RO's letter of December 1993 on his 
unemployability claim.  By a letter dated April 29, 1994, the 
RO advised the veteran that his claim for these benefits was 
disallowed based on his failure to supply the requested VA 
Form 21-4192 from his former employer.  He also was advised 
that he still could submit the requested information, but 
that if the evidence was not received by December 6, 1994, 
benefits could not be paid back to the date of his claim if 
entitlement was later established.  He was further advised 
that he could request an extension of time to submit the 
evidence requested provided he showed good cause for the 
delay.  Finally, he was advised that he could dispute the 
disallowance, details of which were provided in the enclosed 
copy of his notice of appellate rights (VA Form 1-4107).

The veteran did not respond to the RO's disallowance letter 
on his TDIU claim.  Instead, the record reflects that he 
filed a new claim in August 1994 requesting another temporary 
total rating under 38 C.F.R. § 4.29 for a period of 
psychiatric hospitalization in June-August 1994, and for 
entitlement to an increased rating for his paranoid 
schizophrenia, which was still at that time 30 percent 
disabling.  After obtaining a copy of the discharge summary 
for the aforementioned hospitalization, the RO issued a 
rating decision in April 1995 which granted a temporary total 
rating under section 4.29 for the June-August 1994 
hospitalization but denied entitlement to an increased rating 
above 30 percent for the service-connected paranoid 
schizophrenia.  The veteran was advised of that decision and 
his appellate rights by letter dated April 24, 1995.

Thereafter, the record shows that the veteran appeared for a 
routine VA examination conducted on September 2, 1995.  
During that exam, the veteran reported that he had been on 
disability under the Social Security Act due to his mental 
disorder.  He reported that he last worked in 1988 as an 
engineer.  Clinically, he was he was found to be competent, 
but continuing to suffer from chronic bipolar disorder.  
Based on that exam, the RO again denied entitlement to a 
disability rating in excess of 30 percent for the veteran's 
paranoid schizophrenia by rating decision in October 1995.  
He was advised of that decision and his appellate rights by 
letter dated October 18, 1995.

The veteran took no further action on his claim until October 
1996, when he filed a statement indicating that he wanted a 
temporary total rating for a period of hospitalization in 
September 7-27, 1996, and to "reopen my file within one year 
of disagreement" with the RO's decision to deny an increased 
rating above 30 percent for his mental disorder.  He added 
that he was filing his claim because he had not been able to 
work since 1988.  The veteran's statement was received by the 
RO on October 10, 1996.  On that same day, the record shows 
that the RO received additional VA progress notes dated in 
September 1996, which the Board notes were prepared in 
connection with his hospitalization during that month.

Based on the above, the RO issued a rating decision in 
November 1996, which denied entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 [because the veteran had not 
been hospitalized for more than 21 days in September 1996], 
and denied a disability rating in excess of 30 percent for 
his schizophrenia disability.  The record shows that he was 
advised of that decision and his appellate rights by letter 
dated November 21, 1996.  Subsequently, he filed a notice of 
disagreement.  Following issuance of a statement of the case 
in January 1997, he perfected an appeal in March 1997.

Thereafter, the record shows that the veteran's appeal 
terminated with a favorable decision of the RO's Hearing 
Officer in November 1997, which granted him an increased 
rating for his paranoid schizophrenia from 30 percent to 100 
percent, effective from the date of his hospitalization 
admission on September 7, 1996 (this had the effect of 
mooting out the claim for the temporary total rating under 
section 4.29 from that date).  The veteran was advised of the 
Hearing Officer's decision and his appellate rights by letter 
dated November 17, 1997.

No other pertinent action was taken by VA or the veteran with 
regard to the rating assigned for his mental disorder until 
he appeared for another routine future VA examination, which 
was conducted on May 8, 1999.  Based on that exam, the 
veteran's 100 percent rating for his paranoid schizophrenia 
disability was continued by rating decision dated in May 
1999.  He was advised of that decision and his appellate 
rights by letter dated June 7, 1999.

The next action taken by the veteran was the filing of his 
current claim on appeal in October 2000 requesting an earlier 
effective date for the award of the 100 percent rating for 
his paranoid schizophrenia.  In a rating decision dated in 
June 2001, the RO determined that the veteran's statement 
received on October 10, 1996 expressed disagreement with the 
October 1995 rating decision denying an increased rating for 
his paranoid schizophrenia.  The RO further determined that 
because his October 1996 statement was received within one 
year from the date of notice, October 18, 1995, the veteran 
had in effect continuously prosecuted his appeal filed in 
March 1997 for the same benefits.  Accordingly, the RO 
awarded a retroactive effective date for the grant of the 100 
percent rating back to the date of claim, which was the date 
of the routine future VA examination conducted on September 
2, 1995, as no other claims or appeals were pending on that 
date.  

Analysis

The veteran seeks an effective date earlier than September 2, 
1995 for the assignment of a 100 percent disability rating 
for his service-connected paranoid schizophrenia.

The veteran's contentions

The veteran believes the award of the 100 percent disability 
rating for his service-connected paranoid schizophrenia 
should be effective from April 1985, when he filed his 
original claim seeking service connection and disability 
compensation for a mental disorder.  Arguments presented in 
his June 2002 substantive appeal may be summarized as 
reflecting his contention that he has continuously prosecuted 
a claim seeking an increased rating for his paranoid 
schizophrenia from the date of his original claim filed in 
April 1985.  In this regard, he has pointed to statements he 
filed over the course of years wherein he requested 
entitlement to increased ratings, temporary total ratings 
and/or TDIU on account of his service-connected mental 
disorder.  In essence, he argues that these statements were 
notices of disagreement with the various rating decisions 
issued by the RO denying increased disability compensation 
benefits for his paranoid schizophrenia.  He asserts, 
therefore, that his communications were improperly ignored as 
NODs by the RO.

Alternatively, the veteran argues that the effective date for 
his total disability rating for paranoid schizophrenia should 
go back to 1988, when he stopped working completely due to 
this disability.

Date of filing of the claim

The RO has established as the date of claim, and also the 
effective date of the award of the 100 percent disability 
rating, the September 2, 1995 VA examination report.  See 38 
C.F.R. § 3.157(a) [report of examination may be considered 
informal claim for increase].  In essence, the RO determined 
that no other claim or appeal was pending as of that date.

Previous claims

As noted above, the veteran's major contention is that he 
filed notices of disagreement as to denials of increased 
ratings which were not recognized as such by VA.  If such is 
the case, then his increased rating claim would have remained 
open and unadjudicated and an earlier effective date could be 
assigned.  
If, on the other hand, prior RO decisions went unappealed, 
they would have become final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  The starting point for 
calculating the effective date of 100 percent rating would be 
the date of the veteran's filing an increase rating claim 
after the last final unappealed decision. 
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board will 
therefore explore whether any viable claim was filed prior to 
September 2, 1995 that could establish entitlement to an 
earlier effective date.  

Prior to September 2, 1995, the veteran's claims seeking an 
increased rating for his schizophrenia were previously and 
finally denied by RO rating decisions in April 1990, August 
1991, January 1992, August 1992, July 1993 and April 1995.  
As will be discussed in greater detail immediately below, 
those decisions are final because the veteran did not 
initiate an appeal by filing a timely notice of disagreement 
within the one year period from the date the RO mailed him 
notification of that decision, as required by applicable law 
and regulations.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a).

With respect to the finality of the prior rating decisions, 
no statement filed by the veteran or by his representative 
over the years beginning with his 1985 original claim 
contains any express or implied language that could be 
reasonably construed as indicating specific disagreement with 
an RO rating decision, even with a liberal reading of 
document.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA's statutory duty to assist means that VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented].

Under 38 C.F.R. § 20.201, a notice of disagreement is a 
written communication from the veteran or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  While no special wording is required, the notice 
of disagreement must be in terms which can reasonably be 
construed as disagreement with the determination in question.  
See also Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991) 
["any communication which can 'reasonably be construed' as 
expressing dissatisfaction with a VA adjudicative 
determination must be considered a valid NOD"].

The veteran in his substantive appeal of June 2002 made 
reference to his belief that various statements filed by him 
over the years constituted notices of disagreement as to VA 
rating decisions which denied entitlement to an increased 
rating for schizophrenia.  He does not, however, provide any 
cogent explanation as to why this is so.  

The Board has identified several communications from the 
veteran that were filed within one year after an RO denial of 
an increased rating and has evaluated them with a view to 
determining whether they may be considered to be notices of 
disagreement.  

An October 1989 statement from the veteran, which was filed 
within a year of an August 1989 rating decision, contained 
the following language:  "I am requesting an increase in my 
S/C disability.  My condition has become more severe and 
causing me to be unemployed (1) Hearing [&] (2) Nervous 
condition.  Please schedule me for an examination as soon as 
possible."  

Plainly read, the Board finds nothing in this statement which 
could be interpreted as expressing disagreement with the 
August 1989 rating decision within the meaning of 38 C.F.R. 
§ 20.201, as interpreted by the Court in cases like Stokes 
and Talbert, both supra.  Rather, as stated above, the import 
of the statement is that the veteran was simply filing a new 
claim and requesting an examination to evaluate his 
disability.

Similarly, in two other statements filed within a year of a 
RO decision denying an increased rating for his 
schizophrenia, a statement dated in September 1991 and an 
authorization form filed in August 1993, there is no 
expression from the veteran indicating a desire to appeal a 
prior decision.  

The veteran's September 1991 statement contains the following 
pertinent language:  "Please accept this is a formal request 
for an increased evaluation as provided under 38 C.F.R. 
§ 4.29.  . . . Additionally, my S/C condition precludes my 
obtaining and retain any form of gainful employment."  What 
is missing here is any expression of disagreement to the 
prior rating, which was issued in August 1991.  

The August 1993 authorization form likewise has no statement 
or inference showing an intent to disagree with a prior 
decision, in this case, a July 1993 rating decision.  In 
short, while these statements were filed within a year of a 
prior decision denying an increased rating, it is plainly 
obvious that they contain nothing which reflects, as the 
Court stated in Stokes, a "communication which can 
reasonably be construed as expressing dissatisfaction with a 
VA adjudicative determination."

Moreover, nothing can be construed from the veteran's VA Form 
21-8940 filed in September 1993, which requested a total 
rating based on individual unemployability, as reflecting any 
express or implied intent to disagree with any prior rating 
decision or other decision of the RO.

In summary, the Board finds no basis in the law for finding a 
valid NOD simply on account of the fact that a veteran filed 
a statement within a year of an RO adjudicative 
determination.  Rather, the law as well as the precedent 
decisions of the Court have made very clear that a valid NOD 
must not only be timely filed, but must also contain the 
necessary language indicating disagreement or dissatisfaction 
with a prior RO decision.  Here, while some of the statements 
filed by the veteran were filed within a year of an 
unfavorable VA rating decision, none of his statements 
contain the necessary language indicating disagreement with 
the prior rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.  On the contrary, all of these forms and statements 
consistently contain language directly requesting 
consideration of increased disability benefits, either in the 
form of an increased rating for the paranoid schizophrenia or 
a request for a temporary total disability rating based on an 
indicated period of hospitalization.  There is no express or 
implied term in any of these statements that could be 
construed even in the most liberal sense as reflecting an 
intent to disagree with a prior-dated rating decision.  See 
EF and Stokes, both supra.

There is another matter with respect to the possibility of a 
previous NOD which requires discussion.  The facts show that 
the veteran filed a claim in October 1989 requesting an 
increased rating for his paranoid schizophrenia.  That claim 
was granted in part by a rating decision in April 1990 (the 
RO increased his rating from 10 percent to 30 percent).  He 
was advised of the April 1990 rating decision by letters 
dated June 11, 1990 and June 25, 1990.  The June 25 letter 
specifically notified him of his appellate rights.  However, 
prior to issuance of those letters, on May 30, 1990, the RO 
received from the veteran a statement expressing disagreement 
with the April 1990 decision.  In reply, the RO notified the 
veteran by letter in July 1990 that it could not accept this 
notice of disagreement as it pre-dated the June 1990 notice 
letters.  The veteran took no further action, and did not 
subsequently file a notice of disagreement as to the April 
1990 rating decision.

It is the Board's conclusion that the RO properly determined 
that the veteran's May 30, 1990 Notice of Disagreement was 
filed out-of-time, and further that the veteran he was 
properly notified of this via the July 1990 letter.  Because 
the veteran did not thereafter file a notice of disagreement 
as to the April 1990 RO decision within the statutory one 
year period after notice was mailed to him in June 1990, that 
decision is final.

The Board is of course cognizant of the fact that the veteran 
filed what can only be described as a NOD in May 1990 shortly 
after the April 1990 decision.  However, there is no evidence 
of official notice of that decision being given to the 
veteran until June 1990.  The law is clear that a veteran 
must strictly comply with the established procedural steps to 
properly initiate an appeal.  The Board's current Rules of 
Practice stipulate that a claimant or his representative must 
file a Notice of Disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that the agency mails notice of the determination to him or 
her.  See 38 C.F.R. § 20.302(a) (2003) (Rule 302).

The relevant statutory provision, 38 U.S.C.A. § 7105(b)(1) 
(West 2002), contains essentially the same language as the 
regulation:  ". . . [the] notice of disagreement shall be 
filed within one year from the date of mailing of notice of 
the result of initial review or determination."
  
The Board observes that the regulatory precursor to Rule 302 
in effect in June 1990 mimicked the statutory language of 38 
U.S.C.A. § 7105(b)(1), requiring that the ". . . notice of 
disagreement shall be filed within 1 year from the date of 
mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final".  See 38 C.F.R. § 19.129(a) (1989).  The Board finds 
no substantive differences between the version of Rule 302 in 
effect in June 1990 and its present form; the critical 
component of rule - that the Notice of Disagreement be filed 
within a year of the date of mailing of notice of the 
determination - has not been altered.

The Board observes further that the Court has repeatedly 
upheld the concept embedded in VA law that a claimant must 
comply with the sequential procedural steps set forth in the 
law and regulations in order to initiate and perfect an 
appeal.  For example, in Rowell v. Principi, 4 Vet. App. 9, 
15 (1993), the Court held that the timely filing of a notice 
of disagreement is a prerequisite to the exercise of 
jurisdiction by the Board over an administrative appeal from 
an adverse RO determination.  The Court in Rowell 
specifically held that to be timely filed, a notice of 
disagreement must be "postmarked within one year after 
notice of an unfavorable RO decision is mailed to the 
claimant - or [be accepted] under the 'not inconsistent' 
regulations prescribed by the Secretary", which in 38 C.F.R. 
§ 3.109(b) (1992) permit the Secretary to extend the one-year 
period for 'good cause . . . shown'".  

Furthermore, the Court has stated that "38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other agency of original 
jurisdiction" before a claimant may secure appellate review 
by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 390 
(1993).  The Court in Bernard then went on to describe the 
appellate process in detail, specifically, that in order to 
initiate an appeal a claimant must file a notice of 
disagreement with the RO, ". . . within one year after "the 
date of mailing of notice of the result of initial review or 
determination," citing 38 U.S.C.A. § 7105(b)(1), or failing 
such, "the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as may otherwise be provided by regulations not inconsistent 
with Title 38, U.S. Code".  See Bernard, 4 Vet. App. at 390-
391.

In view of the foregoing, the Board finds that the law, 
including as interpreted by the Court, is unambiguous that in 
order to initiate an appeal, a claimant must file a notice of 
disagreement within a year after the RO mails notice of the 
determination to him.  Consequently, a statement that would 
otherwise constitute a notice of disagreement will not be 
valid if received prior to the mailing of the determination.  

This is precisely what happened in this case.  Although the 
record does not reveal how, the veteran obviously received 
actual notice of the April 1990 rating decision prior to the 
RO's mailing of notice of that decision.  His May 1990 notice 
of disagreement was valid in all respects [it contained the 
necessary language, identified the issue subject to the 
appeal and was filed within a year of the adverse 
determination] except for the fact that it was filed prior to 
the mailing of notice of that rating decision via the letters 
sent in June 1990.  As explained above, under the Board's 
Rules of Practice and the rulings of the Court there is a 
strict, sequential nature to the VA appeals process.  The 
veteran's May 1990 Notice of Disagreement was, under the law, 
filed out-of-time because it predated notice of the April 
1990 rating decision, which was not mailed until June 1990.  

Moreover, the veteran was accorded appropriate due process in 
connection with his out-of time NOD.  The RO properly 
notified him of the out-of-time filing by letter in July 
1990.  He had sufficient time to re-file his notice of 
disagreement to initiate his appeal if he chose to do so.  
However, he took no further action in response to the RO's 
July 1990 letter.

Based on the above analysis, the Board finds that the April 
1990 rating decision became final by operation of law and the 
May 1990 attempt by the veteran to file a NOD was a legal 
nullity because it was not filed in correct sequence under 
the law.  

The Board also finds that the RO's administrative 
disallowance of the veteran's TDIU claim in April 1994 is an 
unappealed final determination under 38 C.F.R. § 20.1103.  

It must be inferred that the veteran was seeking entitlement 
to an increased rating for his service-connected paranoid 
schizophrenia when he filed the TDIU claim in September 1993, 
given that his schizophrenia was his only compensably-rated 
disability at that time.  The Court has held that a claim for 
TDIU is "merely an alternative way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  See Norris v. West, 12 Vet. 
App. 413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  

The veteran was advised by letter from the RO in December 
1993 that he needed to submit additional evidence from his 
former employer before further action could be taken on his 
TDIU claim.  He did not respond with the 60 days he was 
requested to do so in the December 1993 development letter.  
The RO sent him a second letter in April 1994 disallowing the 
claim for TDIU and giving him notice of his right to appeal 
that determination.  The veteran took no action to either 
submit the requested information to allow the RO to proceed 
with an adjudication of his TDIU (and increased raring) claim 
or to appeal the April 1994 disallowance at any time 
thereafter.  The next action he took was to file a new claim 
in August 1994 requesting an increased rating for his 
paranoid schizophrenia.  His August 1994 claim, however, was 
adjudicated by a rating decision in April 1995, and no appeal 
of that decision was filed within a year of the mailing of 
notice (April 24, 1995) of the decision.

Due to his failure to respond to the RO's development letter 
of December 1993, the Board finds that the veteran abandoned 
his formal TDIU/informal increased rating claim filed in 
September 1993 under 38 C.F.R. § 3.158(a) (2003) [if evidence 
or information requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned].  Because the April 1994 
letter notified him that his claim would be disallowed due to 
his failure to submit the requested evidence and also advised 
him of his appellate rights, the Board finds further that the 
administrative disallowance became final when he failed to 
file a notice of disagreement to that adverse determination 
within a year after the notice letter was mailed to him.  See 
38 C.F.R. § 20.302(a).

For these reasons, the Board finds that all RO rating or 
administrative decisions issued between October 1985 and 
April 1995 were final.

Other possible claims

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought. 
See 38 C.F.R. § 3.155(a); see also Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).  

In this case, there is no evidence that any other 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend which reflects an intent to file for an 
increased rating for his paranoid schizophrenia prior to 
September 2, 1995 which was not acted upon by the RO.  The 
veteran and his representative have pointed to no such 
communication.     

As noted above, 38 C.F.R. § 3.157 provides that the date of a 
VA hospitalization or examination may be accepted as an 
informal request for increase or reopening, which under 
section 3.155(c), may then be accepted as the formal claim 
provided it is filed within a year after such date.  This 
scenario in fact occurred in this case with respect to the 
September 2, 1995 medical report, which the RO found 
constituted an informal claim for an increase under section 
3.157, which provided a legal basis to award the retroactive 
effective date for the grant of the 100 percent rating for 
the schizophrenia disability back to the date of that 
examination under 38 C.F.R. § 3.155(c).

No medical records in the file reflect actual treatment for 
the veteran's mental disorder or intent to file a claim for 
such disability in the year before September 2, 1995.  See 
Servello, supra.  Thus, there is no evidence of the existence 
of a medical report earlier than September 2, 1995 which 
could serve as an informal claim under 38 C.F.R. §§ 3.155 and 
3157.  The veteran himself has pointed to no such medical 
report.   

Time limits for filing

The Board has also considered the veteran's arguments raised 
in his substantive appeal that he was not in the right frame 
of mind to understand his rights, but such arguments, even if 
true, provide no basis to alter the Board's findings.  The 
record shows that the veteran has been adjudged competent by 
VA throughout the entire time period in question, and the 
record shows that he actively pursued claims for VA benefits 
on his own accord during this time.  

The Board notes that pursuant to 38 C.F.R. § 3.109, time 
limits for filing may be extended in some cases on a showing 
of "good cause."  The Court decided in Corry v. Derwinski, 
3 Vet. App. 231 (1992), however, that there is no legal 
entitlement to an extension of time; rather, 38 C.F.R. § 
3.109(b) commits the decision to the sole discretion of the 
Secretary.  Specifically, section 3.109(b) requires that 
where an extension is requested after expiration of a time 
limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  

In this case, the veteran never requested an extension of 
time for filing a notice of disagreement in connection with 
his pursuit of disability benefits for his schizophrenia 
disability between 1985 and 1995.  In the absence of such 
request, there is no authority tolling the time period for 
filing and required document with VA.   Thus, the veteran's 
argument, expressed in his appeal of June 2002, that he was 
not in the right frame of mind due to his mental disorder to 
understand his rights affords him no basis to grant an 
earlier effective date in this case.




Factually ascertainable increase in disability under 38 
C.F.R. § 3.400(o)

The evidence provides no basis to award an earlier effective 
date on account of an ascertainable increase in the 
disability under 38 C.F.R. § 3.400(o).  This is so because 
there exists no pertinent medical or other competent evidence 
dated within the year-long period prior to September 2, 1995 
that shows an ascertainable increase in the veteran's 
schizophrenia disability.  As described above in the 
background section, the pertinent evidence discussing the 
level of impairment of the veteran's schizophrenia disability 
prior to September 2, 1995 consists only of the June-August 
1994 hospital reports, which pre-date the claim by more than 
a year.  

In the complete absence of any medical evidence describing 
treatment or evaluation of the veteran's schizophrenia in the 
year-long period prior to September 2, 1995, the Board finds 
that his contentions alone are insufficient to establish an 
increase to the higher disability rating levels within that 
time frame under the schedular provisions of 38 C.F.R. 
§ 4.125 et seq. in effect at that time.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons without 
medical training, although competent to report symptoms, are 
not competent to render opinions on medical matters such as 
extent or degree of disability].

Accordingly, the Board concludes that there is no legal basis 
to assign an earlier effective date under the regulations 
governing an ascertainable increase in the disability shown 
within a year prior to the claim.  Cf. Harper and Hazan, both 
supra.

CUE

The Board notes in passing that the veteran in his 
substantive appeal of June 2002 made reference to clear and 
unmistakable error (CUE) in "the rating decision and 
therefore requests all prior decisions must be reversed based 
on his continuous appeals of his service-connected 
disability".  The veteran has not identified any VA decision 
which purportedly contained CUE, much less what the alleged 
CUE may have been.  To raise a valid claim of CUE, the Court 
has held that a claimant must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Vague allegations that a VA 
adjudication was "inadequate" cannot satisfy the 
requirements for asserting CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44-45 (1993).

If the veteran wishes to raise a CUE claim, he is of course 
free to do so.  However, because no actionable CUE claim has 
been raised by the veteran's vague statement, this matter 
will not be further addressed in this decision.

Inferred request for equitable relief

As noted elsewhere in this decision, the veteran has pointed 
to the year 1988 as the point in time when he could no longer 
work due to the debilitating effects of his paranoid 
schizophrenia.  To some extent, the veteran appears to be 
raising an argument couched in equity, in that he contends it 
is unfair to deny an earlier effective date for the grant of 
the 100 percent rating for his schizophrenia disability 
because he was in fact unemployed due to this disorder well 
prior to September 1995.

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As explained above, the date of 
assignment of the effective date, September 2, 1995 is based 
on the application of the pertinent law and regulations.

Conclusion

In summary, for the reasons and based expressed above, the 
Board concludes that there is no legal basis to award an 
effective date for the grant of the increased rating to 100 
percent for the veteran's service-connected paranoid 
schizophrenia any earlier than September 2, 1995, the date of 
receipt of his claim for an increase under 38 C.F.R. 
§§ 3.155(c) & 3.157(a).  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  The appeal is therefore denied.


ORDER

Entitlement to an effective date earlier than September 2, 
1995 for the award of a 100 percent disability rating for the 
veteran's service-connected paranoid schizophrenia is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



